DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 20 amended as follows:
20.	(Currently Amended) A picking and packaging cart comprising: 
a frame comprised of aluminum; 
a shelf rack attached to the frame, the shelf rack comprising: 
at least two pairs of vertical members, 
a shelf rack top shelf providing a flat surface, wherein the shelf rack top shelf is perforated, and 
at least three vertical shelf divisions disposed below the shelf rack top shelf; 
a first handle attached to the frame, wherein the first handle comprises two separate mirrored portions, and wherein the first handle is curved in at least two dimensions; 
at least two accessory support units attached to the shelf rack, the two accessory support units comprising at least two different configurations, wherein at least one of the accessory support units comprises a printer holder; 
a first shipping container support unit attached to the shelf rack, the first shipping container support unit configured to hold a plurality of shipping containers of a first size, 
at least four wheels attached to the frame, each of the at least four wheels disposed nearby a corner of the frame, wherein the at least four wheels comprise swivel casters, and wherein at least two of the swivel casters are lockable to prevent swiveling; 
a packaging shelf arrangement attached to the frame, the packaging shelf arrangement comprising at least two pairs of vertical members and a packaging shelf arrangement top shelf, wherein at least one pair of the vertical members of the packaging shelf arrangement are shared with the shelf rack, [[and]] wherein the packaging shelf arrangement top shelf provides a first flat packaging surface, wherein the shelf rack top shelf is provided between the first handle and the packaging shelf arrangement top shelf, and wherein the shelf rack top shelf provides a second flat packaging surface further away from the at least four wheels than the packaging shelf arrangement top shelf; 
a second shipping container support unit attached to the packaging shelf arrangement, wherein the second shipping container support unit is disposed beneath the packaging shelf arrangement top shelf, wherein the second shipping container support unit is repositionable by sliding, wherein the second shipping container support unit comprises two pairs of bag hooks, wherein the second shipping container support unit is configured to hold a plurality of shipping containers of a second size different than the first size, wherein the second shipping container support unit is further configured to hold a plurality of shipping containers of a third size different than the first size and the second size; 
a pair of secondary handles, each of the secondary handles disposed on one of the shared vertical members, wherein each of the secondary handles is curved in at least one dimension; and 
a weight scale coupled to a wireless communication module, wherein the weight scale is integrated into the packaging shelf arrangement top shelf.

Authorization for this examiner’s amendment was given in an interview with Samuel Gee on 11/17/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant amended claims 1, 18, and 20 to include the limitation of “the shelf rack top shelf is provided between the first handle and the packaging shelf arrangement top shelf, and wherein the shelf rack top shelf provides a second flat packaging surface further away from the at least four wheels than the packaging shelf arrangement top shelf”. This amendment overcame the prior art since Fernandes packaging shelf arrangement top shelf is provided in between the handle and the shelf rack top shelf. With no motivation to modify Fernandes, claims 1, 18, and 20 and their dependent claims become allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618